EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Gerald E. Hespos on 4/5/21.

The application has been amended as follows: 

In the claims:

11.	(currently amended) The vehicle component of claim 9, wherein the at least one first air passage opening comprises at least one inlet opening and at least one outlet opening in the internal part, and the at least one visual screen installation comprises an inlet visual screen mounted at the at least one inlet opening and an outlet visual screen mounted at the at least one outlet opening.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons for indicating allowable subject matter were provided in §32 of the final rejection of 3/2/21, and those reasons still apply.
In view of the claim amendments and arguments presented in the Amendment dated 3/31/21, the Detailed Action issued 3/2/21, wherein Claims 1 – 8 and 10 – 14 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PHILLIP DECKER/Examiner, Art Unit 3762  
                                                                                                                                                                                           /KENNETH J HANSEN/Primary Examiner, Art Unit 3746